UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-1881
                                     _____________

        OLIVER LAWAL; DAOSAMID BOUNTHISANE; GAZALI SHITTU,
                                                     Appellants

                                             v.

          MARK MCDONALD; WILLIAM RILEY; FREDERICK R. CHOW

                                  __________________

                              (E.D. Pa. No. 2-12-cv-03599)


                      SUR PETITION FOR PANEL REHEARING



Present: HARDIMAN, SHWARTZ and SCIRICA, Circuit Judges


              The petition for rehearing filed by appellants and the answer filed by

appellees in the above-entitled case having been submitted to the judges who participated

in the decision of this Court, it is hereby O R D E R E D that the petition for rehearing by

the panel is granted. A revised opinion and judgment will be issued.


                                          BY THE COURT,


                                          s/Patty Shwartz
                                          Circuit Judge

Dated: February 26, 2014
tmm/cc: Jim R. Ogorzalek, Esq.
Tillman J. Breckenridge, Esq.
Viveca D. Parker, Esq.
Tara A. Brennan, Esq.